
	
		I
		111th CONGRESS
		1st Session
		H. R. 3501
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2009
			Mr. McCotter
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  deduction for pet care expenses.
	
	
		1.Short titleThis Act may be cited as the
			 Humanity and Pets Partnered Through
			 the Years (HAPPY) Act.
		2.FindingsThe Congress finds the following:
			(1)According to the
			 2007–2008 National Pet Owners Survey, 63 percent of United States households
			 own a pet.
			(2)The Human-Animal
			 Bond has been shown to have positive effects upon people’s emotional and
			 physical well-being.
			3.Deduction for pet
			 care expenses
			(a)In
			 generalPart VII of
			 subchapter B of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 additional itemized deductions for individuals) is amended by redesignating
			 section 224 as section 225 and by inserting after section 223 the following new
			 section:
				
					224.Pet care
				expenses
						(a)Allowance of
				deductionIn the case of an individual, there shall be allowed as
				a deduction for the taxable year an amount equal to the qualified pet care
				expenses of the taxpayer during the taxable year for any qualified pet of the
				taxpayer.
						(b)Maximum
				deductionThe amount
				allowable as a deduction under subsection (a) to the taxpayer for any taxable
				year shall not exceed $3,500.
						(c)Qualified pet
				care expensesFor purposes of
				this section, the term qualified pet care expenses means amounts
				paid in connection with providing care (including veterinary care) for a
				qualified pet other than any expense in connection with the acquisition of the
				qualified pet.
						(d)Qualified
				petFor purposes of this
				section—
							(1)Qualified
				petThe term qualified pet means a legally owned,
				domesticated, live animal.
							(2)ExceptionsSuch term does not include any
				animal—
								(A)used for research
				or owned or utilized in conjunction with a trade or business, or
								(B)with respect to which the taxpayer has
				claimed a deduction under section 162 or 213 in any of the preceding 3 taxable
				years.
								.
			(b)Clerical
			 AmendmentThe table of sections for part VII of subchapter B of
			 chapter 1 of such Code is amended by striking the last item and inserting the
			 following new items:
				
					
						Sec. 224. Pet care expenses.
						Sec. 225. Cross
				reference.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009.
			
